DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 09/19/17 are approved.

Examiner’s Note - 35 USC § 112
The applicant’s amendments of 05/06/21 have overcome the previous 112 rejection.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the below limitations were not found, taught, or disclosed by the prior art. Independent claim 3 possesses similar limitations that also render the claim allowable. Claim 2 depends on claim 1 and is allowable as a result of its dependency.
(b) extracting, by the computer program being implemented on the computer or the hardware circuit, R (where R is an integer of 2 or more) subsets from a set of the Q optical spectra, each of the R subsets containing a corresponding subset of the optical spectra out of the Q 
(c-1) first determining, by the computer program being implemented on the computer or the hardware circuit, a component natural spectrum matrix formed of N component natural spectra derived from the N components by performing independent component analysis in which component amounts for the N components are treated as independent components in each sample on each of the R subsets
(c-2) second determining, by the computer program being implemented on the computer or the hardware circuit, N component calibration spectra which are a row vector or a general inverse matrix of the component natural spectrum matrix by performing independent component analysis in which component amounts for the N components are treated as independent components in each sample on each of the R subsets
(c-3) acquiring, by the computer program being implemented on the computer or the hardware circuit, a total of RxN component natural spectra and RxN component calibration spectra based on the (c-1) first determining and the (c-2) second determining
In the applicant’s arguments of 06/23/20, the applicant argued, “Specifically, according to paragraphs [0106] - [0110] of Arai, all the n elements of X in DS1 are used to calculate Y. This is apparent from the fact that W used in equation (8) to calculate Y has a dimension of m by n (paragraph [0110]). Therefore, Arai fails to disclose at least “(b) extracting, by a computer program being implemented on the computer or the 
The examiner was persuaded by the applicant’s argument. Furthermore, when considering limitation (b) in conjunction with amended limitations (c-1) through (c-3), the applicant added significant detail to the claims, such that no combination of related prior art found, taught, or disclosed the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/31/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862